Citation Nr: 1610040	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served in the Navy Reserve from May 1979 to January 2003, with verified active duty for training (ACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016.


FINDINGS OF FACT

1.  The Veteran's right hip disability had its onset from injury during ACDUTRA.

2.  The Veteran's low back disability had its onset from injury during ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip arthritis have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  The criteria for service connection for low back arthritis have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. 3.6, 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

As noted above, the Veteran served in the Navy Reserves.  A review of the Veteran's personnel records shows that he served on multiple periods of ACDUTRA, to include specifically from March 21, 1987 to April 4, 1987, at Fort Jackson in South Carolina.  An ACDUTRA pay voucher dated in March 1987 reflects travel between Columbus, Georgia to Fort Jackson for the dates noted above. 

The Veteran contends that while serving on ACDUTRA in March 1987 at Fort Jackson, he fell into a deep foxhole while running and injured his right hip and back.  He testified to such at his February 2016 Board videoconference hearing.

Although not during that exact time period, an April 1992 Report of Medical History indicates that the Veteran had a swollen, painful right hip joint that was injured during a training exercise. 

After service, a June 2013 private treatment record shows that the Veteran complained of increased discomfort and debilitating pain in his right hip and lower back.  The private doctor noted treating the Veteran since 1999.  He stated that the Veteran reported falling into a foxhole during training in 1987.  He states that x-rays showed that the Veteran's right hip and back conditions were arthritic in nature.  The private doctor opined that considering the severity, the Veteran's arthritic right hip and his lower back arthritic conditions were more likely than not caused by the reported military falls.  

Regarding the Veteran's right hip disability, the Board finds that service connection is warranted.  The Veteran has been diagnosed with a current disability.  Medical evidence of record shows a diagnosis of arthritis in the right hip.  The Veteran's service personnel records reflect that the Veteran served on a period of ACDUTRA during the time in which an in-service injury has been established through the consistent and credible testimony from the Veteran.  Lastly, there is competent medical evidence of record that persuasively links the Veteran's right hip condition to service.  There is no medical evidence to the contrary.  Accordingly, service connection for a right hip disability-best characterized as arthritis-is granted.

Regarding the Veteran's low back disability, the Board similarly finds that service connection is warranted.  The Veteran has been diagnosed with a current disability.  Medical evidence of record shows a diagnosis of arthritis in the low back.  The Veteran's service personnel records reflect that the Veteran served on a period of ACDUTRA during the time in which an in-service injury has been established through the consistent and credible testimony from the Veteran.  Lastly, there is competent medical evidence of record that persuasively links the Veteran's low back condition to service.  There is no medical evidence to the contrary.  Accordingly, service connection for a low back disability-best characterized as arthritis-is granted.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for arthritis of both the right hip and low back is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Service connection for right hip arthritis is granted.

Service connection low back arthritis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


